Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-42 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28, 30, 36-38, 40-41are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011).
Regarding claim 23, Shih et al. disclose: a method for measuring a thickness of a coating (abstract, fig.1) comprising: illuminating a substrate (fig.1 item 12) and at least one coating (col.1 L14-19) with light waves of varying wavelengths from a light source (col.2 L10-31); receiving the light waves reflected by a top surface of the coating on the substrate (col.2 L10-31) at a light collector (fig.1 item 40); receiving the light waves reflected by a bottom surface of the coating on the substrate (col.2 L10-31) at the light collector (fig.1 item 40); detecting light intensities of the plurality of component wavelengths at a detector (fig.1 item 40); and calculating a thickness of the at least one coating from the detected light  intensities (claim 4). 
Shih et al. are silent about: diffracting the light waves into a plurality of component wavelengths with a grating, detecting light intensities of the plurality of component wavelengths at a detector array.
in a similar field of endeavor, Zeylikovich et al. disclose: diffracting the light waves into a plurality of component wavelengths with a grating (para. [0107]), detecting light intensities of the plurality of component wavelengths at a detector array (para. [0063], [0099] L12-14) motivated by the benefits for accurate inexpensive painting layer thickness determination (Zeylikovich et al. para. [0099] L11-14]).
In light of the benefits for accurate inexpensive painting layer thickness determination as taught by Zeylikovich et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. with the teachings of Zeylikovich et al.
Regarding claim 24, Shih et al. and Zeylikovich et al. are silent about: the substrate comprises aluminum. However, it would have been obvious to one ordinary skill in the art to use the combined method of Shih et al. and Zeylikovich et al. on substrate that comprises aluminum because aluminum substrates are known to be used in automobiles. 
Regarding claim 25, Shih et al. and Zeylikovich et al. are silent about: the substrate forms part of an aerospace component. However, it would have been obvious to one ordinary skill in the art to use the combined method of Shih et al. and Zeylikovich et al. on substrate that forms an aerospace part because having a precise paint/coat thickness is very important.  
Regarding claim 28, Shih et al. disclose: the substrate is static (fig.1).
Regarding claim 30, Shih et al. disclose: the light source is spaced apart from the light collector (fig.1).
Regarding claim 36, Shih et al. and Zeylikovich et al. disclose: a system for measuring a thickness of a coating, the system comprising: a processor; a light source in communication with the processor, the light source configured to illuminate a substrate and a coating with light waves of varying wavelengths; a detection module in communication with the processor comprising: a light collector configured to receive light waves reflected by the substrate; a grating configured to diffract the light waves into a plurality of component wavelengths; a detector array configured to detect light intensities of each of the plurality of component wavelengths; a memory in communication with the processor, wherein the memory comprises computer program code executable by the processor configured to: calculate a thickness of the coating from the detected light intensities (this part is rejected on the same basis as claim 1, Shih et al. disclose a computer (fig.1 item 50); display the calculated thickness of the coating in real-time (Shih et al. disclose a real time col.3 L33-35, a display would have been obvious in view of the computer processor).
Regarding claim 37, Shih et al. and Zeylikovich et al. are silent about: the substrate forms part of an aerospace component. However, it would have been obvious to one ordinary skill in the art to use the combined method of Shih et al. and Zeylikovich et al. on substrate that forms an aerospace part because having a precise paint/coat thickness is very important. 
Regarding claim 38, Shih et al. and Zeylikovich et al. are silent about: the substrate comprises aluminum. However, it would have been obvious to one ordinary skill in the art to use the combined method of Shih et al. and Zeylikovich et al. on substrate that comprises aluminum because aluminum substrates are known to be used in automobiles.
(rejected on the basis of intended use). 
Regarding claim 40, Shih et al. disclose: the substrate is static (fig.1).
Regarding claim 41, Shih et al. disclose: the light source is spaced apart from the light collector (fig.1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011) and further in view of Atarashi et al. (US 2005/0208303 A1; pub. Sep. 22, 2005).
Regarding claim 26, the combined references are silent about: the at least one coating is a wet coating, wherein the method further comprises calculating a wet thickness of the wet coating from a percentage of solids by volume in the wet coating.
in a similar field of endeavor, Atarashi et al. disclose: the at least one coating is a wet coating, wherein the method further comprises calculating a wet thickness of the wet coating from a percentage of solids by volume in the wet coating (para. [0251]) motivated by the benefits for controlling coating process (Atarashi et al. para. [0019]).
In light of the benefits for controlling coating process as taught by Atarashi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Atarashi et al.

Claim 27, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011) and further in view of Rosenberg et al. (US 2013/0211766 A1; pub. Aug. 15, 2013).
Regarding claim 27, the combined references are silent about: the light source forms part of a system, wherein the system further comprises a sensor, wherein one of the substrate and the sensor is moving.
in a similar field of endeavor, Rosenberg et al. disclose: the light source forms part of a system, wherein the system further comprises a sensor, wherein one of the substrate and the sensor is moving (para. 0054]-[0055]) motivated by the benefits for accurately locating and following contours (Rosenberg et al. para. [0030]).
In light of the benefits for accurately locating and following contours as taught by Rosenberg et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Rosenberg et al.
Regarding claim 39, the combined references are silent about: a sensor, wherein one of the substrate and the sensor is configured to move.
in a similar field of endeavor, Rosenberg et al. disclose: a sensor, wherein one of the substrate and the sensor is configured to move (para. [0054]-[0055]) motivated by the benefits for accurately locating and following contours (Rosenberg et al. para. [0030]).
In light of the benefits for accurately locating and following contours as taught by Rosenberg et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Rosenberg et al.

Claims 29, 32-34, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011) and further in view of Carduner et al. (US 5,091647; pub. Feb. 25, 1922).
Regarding claim 29, the combined references are silent about: the light source is in a connected relationship with the light collector via a fiber optic cable.
in a similar field of endeavor, Carduner et al. disclose: the light source is in a connected relationship with the light collector via a fiber optic cable (col.4 L19-21) motivated by the benefits for controlling coating application (Carduner et al. col.2 L35-37).
In light of the benefits for controlling coating application as taught by Carduner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Carduner et al.
Regarding claim 32, the combined references are silent about: the method further comprises curing the at least one coating.
in a similar field of endeavor, Carduner et al. disclose: the method further comprises curing the at least one coating (col.10 L32-39) motivated by the benefits for having the desired paint thickness (Carduner et al. col.10 L42-45).
In light of the benefits for having the desired paint thickness as taught by Carduner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Carduner et al.
Regarding claim 33, Carduner et al. disclose: the curing the at least one coating occurs prior to calculating the thickness of the at least one coating (col.10 L32-39) motivated by the benefits for having the desired paint thickness (Carduner et al. col.10 L42-45).
Regarding claim 34, Carduner et al. disclose: the curing the at least one coating occurs after calculating the thickness of the at least one coating (col.10 L32-39) motivated by the benefits for having the desired paint thickness (Carduner et al. col.10 L42-45).
Regarding claim 42, the combined references are silent about: the light source is in a connected relationship with the light collector via an extended fiber optic cable.
in a similar field of endeavor, Carduner et al. disclose the light source is in a connected relationship with the light collector via an extended fiber optic cable (col.4 L19-21) motivated by the benefits for controlling coating application (Carduner et al. col.2 L35-37).
In light of the benefits for controlling coating application as taught by Carduner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Carduner et al.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011) and further in view of Islam (US 2015/0316415 A1; pub. Nov. 5, 2015).
Regarding claim 31, the combined references are silent about: the light source is tungsten halogen broadband light source.
in a similar field of endeavor, Islam discloses: the light source is tungsten halogen broadband light source (para. [0043], [0089]) motivated by the benefits for low power light source (Islam para. [0089]).
In light of the benefits for low power light source as taught by Islam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al. and Zeylikovich et al. with the teachings of Islam

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 5,289,266; pub. Feb. 22, 1994) in view of Zeylikovich et al. (US 2001/0046054 A1; pub. Nov. 29, 2011) in view of Carduner et al. (US 5,091647; pub. Feb. 25, 1922) and further in view of Kamei et al. (US 2002/0119259 A1; pub. Aug. 29, 2002).
Regarding claim 35, the combined references are silent about: curing the at least one coating comprises heating the substrate in a curing oven.
in a similar field of endeavor, Kamei et al. disclose: curing the at least one coating comprises heating the substrate in a curing oven (para. [0037]) motivated by the benefits for strong bond between the substrate and the coat (Kamei et al. para. [0010]).
In light of the benefits for strong bond between the substrate and the coat as taught by Kamei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shih et al., Zeylikovich et al. and Carduner et al. with the teachings of Kamei et al.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 23, 27,32-36 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 8, 13 of prior U.S. Patent No. 11,143,501 B2. This is a statutory double patenting rejection.


17/217,240 (Present Application) 
US 11,143,501 B2
Claim 23
A method for measuring a thickness of a coating comprising: illuminating a substrate and at least one coating with light waves of varying wavelengths from a light source; receiving the light waves reflected by a top surface of the coating on the substrate at a light collector; receiving the light waves reflected by a bottom surface of the coating on the substrate at the light collector; diffracting the light waves into a plurality of component wavelengths with a grating; detecting light intensities of the plurality of component wavelengths at a detector array; and calculating a thickness of the at least one coating from the detected light intensities.
Claim 32
curing the at least one coating.
Claim 1
A method for measuring a thickness of a coating comprising: illuminating a substrate and at least one coating with light waves of varying wavelengths from a light source; receiving the light waves reflected by a top surface of the coating on the substrate at a light collector; receiving the light waves reflected by a bottom surface of the coating on the substrate at the light collector; diffracting the light waves into a plurality of component wavelengths with a grating; detecting light intensities of the plurality of component wavelengths at a detector array; curing the at least one coating; calculating a thickness of the at least one coating from the detected light intensities.
Claim 27
the light source forms part of a system, wherein the system further comprises a sensor, wherein one of the substrate and the sensor is moving.
Claim 8
the light source forms part of a system, the system further comprising a sensor, wherein at least one of the substrate and the sensor is moving.
Claim 33
the curing the at least one coating occurs prior to calculating the thickness of the at least one coating.
Claim 2
the curing the at least one coating occurs prior to calculating the thickness of the at least one coating.
Claim 34
the curing the at least one coating occurs after calculating the thickness of the at least one coating.

Claim 3
the curing the at least one coating occurs after calculating the thickness of the at least one coating.
Claim 35
curing the at least one coating comprises heating the substrate in a curing oven.
Claim 4
curing the at least one coating comprises heating the substrate in a curing oven.
Claim 36
A system for measuring a thickness of a coating, the system comprising: a processor; a light source in communication with the processor, the light source configured to illuminate a substrate and a coating with light waves of varying wavelengths; a detection module in communication with the processor comprising: a light collector configured to receive light waves reflected by the substrate; a grating configured to diffract the light waves into a plurality of component wavelengths; a detector array configured to detect light intensities of each of the plurality of component wavelengths; a memory in communication with the processor, wherein the memory comprises computer program code executable by the processor configured to: calculate a thickness of the coating from the detected light intensities; display the calculated thickness of the coating in real-time.

Claim 13
A system for measuring a thickness of a coating, the system comprising: a processor; a light source in communication with the processor, the light source configured to illuminate a substrate and a coating with light waves of varying wavelengths; a detection module in communication with the processor comprising: a light collector configured to receive light waves reflected by the substrate; a grating configured to diffract the light waves into a plurality of component wavelengths; a detector array configured to detect light intensities of each of the plurality of component wavelengths; a memory in communication with the processor, wherein the memory comprises computer program code executable by the processor configured to: direct curing of a coating applied on a substrate; calculate a thickness of the coating from the detected light intensities; display the calculated thickness of the coating in real-time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884